Title: To George Washington from Thomas Montgomerie, 28 June 1785
From: Montgomerie, Thomas
To: Washington, George

 

Dear Sir
Dumfries 28th June 1785

Your favor of the 25th I duely received—I communicated the contents to Mr Shaw, who seems to have no objection to the line of duty you lay down, except that of being considered as a preceptor, and I believe except in the name he would take a pleasure in giving every assistance in forwarding your wishes with respect to the two little Children—He does not wish to engage for any certain time, and he means in this respect you should be equally at liberty—this desire does not proceed from an intention speedily to change his situation, he expects to be happily situated, and to give you satisfaction—He declines naming a sum in consideration of services, he wishes to leave this with yourself; however on a personal interview, in case matters are otherwise agreeable to you, this matter may be understood—Mr Shaw would have waited upon you this week at Mount Vernon, but I am informed of a good deal of Compy that will be at your House—Should you not engage with any other person in the mean time, and incline to see him, he will wait upon you any day next week you will please to name—a line by Sundays post will be obliging—I have the honor to be with great regard Dr Sir Your most Obed. & very Humbe Servt

Thos Montgomerie

